                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FARM LABOR ORGANIZING                      )
COMMITTEE, et al.,                         )
                                           )
                    Plaintiffs,            )
                                           )
      v.                                   )             1:17CV1037
                                           )
ATTORNEY GENERAL                           )
JOSHUA STEIN, et al.,                      )
                                           )
                    Defendants.            )

                                           ORDER

      This matter is before the Court on the Defendants’ Motion for Leave to Exceed

Word Limit. (ECF No. 102.)

      Based on representations to the Court and for good cause shown,

      IT IS ORDERED that the motion is GRANTED, and parties may file a

memorandum in support of their respective motions for summary judgment and response

memorandum of not more than 8,750 words.

      This, the 12th day of August 2020.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




     Case 1:17-cv-01037-LCB-LPA Document 103 Filed 08/12/20 Page 1 of 1
